 



EXHIBIT 10.9
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
December 23, 2005, by and between THE SPORTSMAN’S GUIDE, INC., a Minnesota
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
     WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of June 29, 2004, as amended from time to time (“Credit Agreement”).
     WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:
     1. Section 4.3 (c) is hereby deleted in its entirety, and the following
substituted therefor:
     “(c) not later than 45 days after and as of the end of each month in which
the aggregate outstanding amount under the Line of Credit exceed $10,000,00.00,
a borrowing base certificate, and an inventory collateral report;”
     2. Section 4.3 (e) is hereby deleted in its entirety, and the following
substituted therefor:
     “(e) An annual collateral audit will be required if aggregate outstanding
amounts under the Line of Credit exceed $10,000,000.00 for a 90 day period.
Borrower will be responsible for reimbursing the Bank for the cost of such
collateral audit;”
     3. Section 4.9 (b) is hereby deleted in its entirety, and the following
substituted therefor:
     “(b) Tangible Net Worth not at any time less than $10,000,000.00 commencing
December 30, 2005, with such amount to increase by 50% of Borrower’s positive
net income for each fiscal quarter thereafter, with “Tangible Net Worth” defined
as the aggregate of total stockholders’ equity plus subordinated debt less any
intangible assets. The parties expressly acknowledge and agree that prepaid
expenses, excluding, without limitation, prepaid advertising, shall not be
deemed to be intangible assets.”
     4. Section 4.9 (c) is hereby deleted in its entirety, and the following
substituted therefor:
     “(c) Total Liabilities divided by Tangible Net Worth not greater than 4.25
to 1.0 at December 31, 2005, not greater than 4.00 to 1.0 at March 31, 2006, not
greater than 3.75 to 1.0

-1-



--------------------------------------------------------------------------------



 



at June 30, 2006 and not at any time greater than 3.50 to 1.0 commencing
September 30, 2006 and thereafter, with “Total Liabilities” defined as the
aggregate of current liabilities and non-current liabilities less subordinated
debt, and with “Tangible Net Worth” as defined above.”
     5. Section 5.8 is hereby deleted in its entirety, and the following
substituted therefor:
     “SECTION 5.8. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower’s stock now or hereafter outstanding without
the prior written consent of Bank. Notwithstanding the foregoing, Bank hereby
expressly acknowledges and agrees that Borrower shall be permitted to continue
to repurchase up to 10% of its common stock through May 31, 2007.”
     6. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
     7. Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.

                      WELLS FARGO BANK, THE SPORTSMAN’S GUIDE, INC.     NATIONAL
ASSOCIATION
 
           
By:
  /s/ Charles Lingen   By:   /s/ Thomas G. Skalitzky
 
            Title:   Charles Lingen, Chief Financial Officer    Thomas G.
Skalitzky, Relationship Manager
 
           

-2-